     Case 2:17-cv-02029-RFB-NJK Document 117 Filed 08/10/20 Page 1 of 3



 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7                                                  ***
 8    DITECH FINANCIAL LLC                               Case No. 2:17-cv-02029-RFB-NJK
      FEDERAL NATIONAL MORTGAGE
 9    ASSOCIATION                                                           ORDER
10                                         Plaintiffs,
11
12
             v.
13
      ANTELOPE HOMEOWNERS’
14    ASSOCIATION
      LEODEGARIO D. SALVADOR
15
                                        Defendants.
16
17          I.      INTRODUCTION
18
            Before the Court is Defendant Leodegario D. Salvador’s (“Salvador”) Motion for
19
     Reconsideration. ECF No. 108. For the following reasons, the Court denies the order.
20
            II.     PROCEDURAL BACKGROUND
21
22          Plaintiffs Federal National Mortgage Association (“Fannie Mae”) and Ditech Financial

23   LLC (“Ditech”) sued Defendants Antelope Homeowners’ Association (the “HOA”) and
24
     Leodegario D. Salvador dba GDS Financial (“Salvador”) on July 26, 2017. ECF No. 1. Fannie
25
     Mae and Ditech sought declaratory relief that a nonjudicial foreclosure sale conducted in 2012
26
     under Chapter 116 of the Nevada Revised Statutes (“NRS”) did not extinguish Fannie Mae’s
27
28   interest in a Las Vegas property. Id. To obtain the relief, Plaintiffs asserted five claims in the
     Case 2:17-cv-02029-RFB-NJK Document 117 Filed 08/10/20 Page 2 of 3



 1   Complaint: (1) declaratory relief under 12 U.S.C. § 4617(j)(3) against Salvador; (2) quiet title
 2   under 12 U.S.C. § 4617(j)(3) against Salvador; (3) declaratory relief under the Fifth and the
 3
     Fourteenth Amendments to the United States Constitution against all Defendants; (4) quiet title
 4
     under the Fifth and the Fourteenth Amendments to the United States Constitution against Salvador;
 5
 6   and (5) a declaratory judgment against all Defendants. Id. Salvador answered the complaint on

 7   August 8, 2017. ECF No. 12. On March 23, 2018, the Court stayed the case and denied all pending
 8   motions without prejudice. ECF No. 69. On August 23, 2018 the Court lifted the stay. ECF No.
 9
     71.
10
            Plaintiffs and the HOA both moved for summary judgment. ECF Nos. 73, 85. On
11
12   September 30, 2019 this Court entered summary judgment in favor of Plaintiffs and against

13   Defendants on their quiet title claim. ECF No. 106. Defendant Leodegario D. Salvador moved to
14   reconsider the judgment on October 16, 2019. ECF No. 108. Responses were filed. ECF Nos. 111,
15
     112. This written order now follows.
16
            III.    LEGAL STANDARD
17
18          Rule 59(e) of the Federal Rules of Civil Procedure allows parties to move to alter or amend

19   a judgment within twenty-eight days of entry of the judgment. Fed. R. Civ. P. 59(e). “Whether or
20   not to grant reconsideration is committed to the sound discretion of the court.” Navajo Nation v.
21
     Confederated Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).
22
     However, “a motion for reconsideration should not be granted, absent highly unusual
23
24   circumstances, unless the district court is presented with newly discovered evidence, committed

25   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals, Inc.
26   v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation and citation
27
     omitted). A motion for reconsideration “may not be used to raise arguments or present evidence
28



                                                     -2-
     Case 2:17-cv-02029-RFB-NJK Document 117 Filed 08/10/20 Page 3 of 3



 1   for the first time when they could reasonably have been raised earlier in the litigation.” Id. (internal
 2   quotation and citation omitted). Moreover, “[m]otions for reconsideration are disfavored. A
 3
     movant must not repeat arguments already presented unless (and only to the extent) necessary to
 4
     explain controlling, intervening law or to argue new facts. A movant who repeats arguments will
 5
 6   be subject to appropriate sanctions.” LR 59-1.

 7          IV.      DISCUSSION
 8          Defendant Leodgario D. Salvador desires the Court to reconsider its order dismissing all
 9
     claims and counterclaims in this matter after determining that the Federal Foreclosure Bar operated
10
     to preserve the deed of trust held by Plaintiffs on a Las Vegas property. Defendant, representing
11
12   himself pro se, specifically argues that the Court’s denial of the cross claims/counterclaims of

13   Salvador should be reconsidered and that the HOA should pay damages to Defendant Salvador.
14   The Court denies Defendant’s motion for reconsideration for two reasons. First, Defendant
15
     Salvador brought no cross-claims against the HOA. The Court will not reconsider a judgment on
16
     claims that were not actually raised in this case. Second, Defendant identifies no clear error,
17
18   intervening controlling change in the law, or newly discovered evidence that warrants

19   reconsideration of the Court’s prior decision. Accordingly, the Court denies the motion.
20          V.       CONCLUSION
21
            IT IS ORDERED that Defendant Leodegario D. Salvador’s Motion for Reconsideration
22
     (ECF No. 108) is DENIED.
23
24          DATED: August 10, 2020
25
                                                             __________________________________
26                                                           RICHARD F. BOULWARE, II
27                                                           UNITED STATES DISTRICT JUDGE

28



                                                      -3-
